Case 8:20-cv-00672-PD Document 19 Filed 09/14/20 Page 1 of 2 Page ID #:1981



 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3
     Assistant United States Attorney                              JS-6
 4   Chief, Civil Division
 5   CEDINA M. KIM
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8
           160 Spear Street, Suite 800
 9         San Francisco, CA 94105
10
           Telephone: (415) 977-8945
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security
13
14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15
16
     MARIO CARILLO,                         ) Case No. 8:20-cv-00672-PD
17                                          )
18   Plaintiff,                             ) JUDGMENT OF REMAND
                                            )
19
           v.                               )
20                                          )
21   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
22                                          )
23   Defendant.                             )
                                            )
24
25         The Court having approved the parties’ Stipulation to Voluntary Remand
26
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for
27
     Plaintiff (“Stipulation to Remand”),
28




                                            -1-
Case 8:20-cv-00672-PD Document 19 Filed 09/14/20 Page 2 of 2 Page ID #:1982



 1         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
 2
     above-captioned action is remanded to the Commissioner of Social Security for
 3
 4   further proceedings consistent with the Stipulation to Remand.
 5
 6
 7
     Dated: September 14, 2020
 8                                         HON. PATRICIA DONAHUE
                                           UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
